Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.1 AGREEMENT AND PLAN OF REORGANIZATION by and among PremierWest Bancorp, PremierWest Bank, Stockmans Financial Group and Stockmans Bank October 19, 2007 TABLE OF CONTENTS 1 . Definitions 1 2 . Mergers 8 2.1 Transactions Pursuant to the Holding Company Plan of Merger 8 2.3 Exchange Procedures 11 2.4 Transactions Pursuant to the Bank Plan of Merger 13 2.5 Dissenters Shares 13 2.6 Anti-Dilution Provision 13 3 . Stockmans Director; Stockmans Division 13 4 . Representations and Warranties of Stockmans and Stockmans Bank 13 4.1 Organization, Existence, and Authority 14 4.2 Authorized and Outstanding Stock, Options, and Other Rights 14 4.3 Public Reports 14 4.4 Articles of Incorporation, Bylaws, Minutes 17 4.5 No Holding Company, Joint Venture, or Other Subsidiaries 17 4.6 Shareholder Reports 17 4.7 Books and Records 17 4.8 Legal Proceedings 17 4.9 Compliance with Laws and Regulations; Loan Portfolio 18 4.10 Commitments 20 4.11 Environmental Matters 20 4.12 Contingent and Other Liabilities 21 4.13 No Material Adverse Effects 21 4.14 Regulatory Approvals Required 21 4.15 Corporate and Shareholder Approval of Agreement, Binding Obligations 22 4.16 No Defaults from Transaction 22 4.17 Taxes and Tax Returns 22 4.18 Real Property, Leased Personal Property 24 4.19 Insurance 25 4.20 Intellectual Property 25 4.21 Contracts and Agreements 26 4.22 Employee Benefits 26 4.23 Labor and Employment 29 4.24 Allowance for Loan Losses 29 4.25 Investment Securities; Repurchase Agreements 29 4.26 Shareholder List 30 4.27 Interests of Directors and Others 30 4.28 Stockmans Disclosure Schedule to this Agreement 30 4.29 Brokers and Finders 30 4.30 Bank Secrecy Act; Patriot Act; Transactions with Affiliates 30 4.31 Risk Management Instruments 30 - i - 5 . Representations and Warranties of Company and Bank 31 Organization, Existence, and Authority 31 Authorized and Outstanding Stock, Options, and Other Rights 31 Public Reports; Sarbanes-Oxley Compliance 31 Articles of Incorporation, Bylaws, Minutes 33 Shareholder Reports 33 Books and Records 33 Legal Proceedings 33 Compliance with Laws and Regulations 34 Environmental Matters 35 Contingent and Other Liabilities 36 No Material Adverse Effects 36 Regulatory Approvals Required 36 Corporate and Shareholder Approval of Agreement, Binding Obligations 37 No Defaults from Transaction 37 Taxes and Tax Returns 37 Insurance 37 Contracts and Agreements 38 Allowance for Loan Losses 38 Interests of Directors and Others 38 Company Disclosure Schedule to this Agreement 38 Brokers and Finders 38 Bank Secrecy Act; Patriot Act; Transactions with Affiliates 39 6 . Covenants of Stockmans 39 Certain Actions 39 No Solicitation 42 Filing Reports and Returns, Payment of Taxes 42 Preservation of Business 43 Commercially Reasonable Efforts 43 Updating the Stockmans Disclosure Schedule 44 Rights of Access 44 Proxy Statement 44 Availability of Reports; Communications 45 Shareholder Meeting 45 Title Reports 45 Allowance for Loan Losses 45 Agreements and Plans 46 Other Actions 46 Financial Information and Accountants Consents 46 7 . Covenants of Company 46 Certain Actions 46 Filing Reports and Returns, Payment of Taxes 47 Preservation of Business 47 Commercially Reasonable Efforts 47 -ii- 7.5 Updating the Company Disclosure Schedule 48 7.6 S-4 Registration Statement 48 7.7 Listing of Securities 49 7.8 Other Actions 49 7.9 Employee Matters 49 7.10 Indemnification of Directors and Officers; D&O Insurance 50 7.11 Shareholder Meeting 52 8 . Conditions to Obligations of Company 52 8.1 Shareholder Approvals; Dissenting Shareholders 52 8.2 No Litigation 52 8.3 No Banking Moratorium 52 8.4 Regulatory Approvals 52 8.5 Compliance with Securities Laws 53 8.6 Other Consents 53 8.7 Corporate Documents 53 8.8 Continuing Accuracy of Representations and Warranties 53 8.9 Compliance with Covenants and Conditions 53 8.10 No Material Adverse Effects 53 8.11 Certificate 53 8.12 Tax Opinion 54 8.13 Employee Agreements 54 8.14 Director Agreements 54 8.15 Core Deposits; Tangible Equity; Transaction Expenses 54 9 . Conditions to Obligations of Stockmans 55 9.1 Shareholder Approvals 55 9.2 No Litigation 55 9.3 No Banking Moratorium 55 9.4 Regulatory Approvals 55 9.5 Compliance with Securities Laws 55 9.6 Other Consents 56 9.7 Corporate Documents 56 9.8 Continuing Accuracy of Representations and Warranties 56 9.9 Compliance with Covenants and Conditions 56 9.10 No Material Adverse Effects 56 9.11 Tax Opinion 56 9.12 Certificate 57 10. Closing 57 11. Termination; Price Protection 57 11.1 Procedure for Termination 57 11.2 Effect of Termination 59 11.3 Reserved 60 11.4 Documents from Stockmans 60 11.5 Documents from Company 60 -iii- 12. Miscellaneous Provisions 60 12.1 Amendment or Modification 60 12.2 Public Statements 60 12.3 Confidentiality 60 12.4 Waivers and Extensions 60 12.5 Expenses 60 12.6 Financial Advisors 60 12.7 Binding Effect, No Assignment 61 12.8 Representations and Warranties 61 12.9 Remedies 61 12.10 No Benefit to Third Parties 61 12.11 Notices 61 12.12 Governing Law 62 12.13 Entire Agreement 62 12.14 Headings 62 12.15 Counterparts 62 12.16 Restrictions On Transfer 62 12.17 Material Change 62 12.18 Survival 63 Exhibit A  Holding Company Plan of Merger Exhibit B  Bank Plan of Merger Exhibit C  Form of Director Voting, Non-Competition and Non-Solicitation Agreements Exhibit D  Rule 145 Affiliate Letter Exhibit E  Example of Calculation of Company Measuring Price -iv- AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization is entered into effective this 19 th day of October, 2007 (this Agreement), by and among PremierWest Bancorp (Company), PremierWest Bank (Bank), Stockmans Financial Group (Stockmans) and Stockmans Bank (Stockmans Bank). RECITALS: A. Company is an Oregon corporation, and registered bank holding company, with its executive offices at 503 Airport Road, Medford, Oregon. B. Bank is an Oregon state-chartered bank, and a wholly owned subsidiary of Company, with its principal office at 503 Airport Road, Medford, Oregon. C. Stockmans is a California corporation, and registered bank holding company, with its executive offices at 9340 East Stockton Blvd., Elk Grove, California. D. Stockmans Bank is a California state-chartered bank, and a wholly owned subsidiary of Stockmans, with its principal office at 9340 East Stockton Blvd., Elk Grove, California. E. The parties desire to enter into a strategic business combination pursuant to the terms of this Agreement. F. The respective boards of directors of each of Company, Bank, Stockmans and Stockmans Bank have determined that it is in the best interests of their respective corporations and shareholders to consummate the applicable Mergers and the other transactions contemplated by this Agreement. G. Section 8.13(a) of the Stockmans Disclosure Schedule lists those individuals who have entered into amended and restated employment, consulting or other agreements in connection with the transactions contemplated hereby. H. Each director of Stockmans and Stockmans Bank has, simultaneously with the execution and delivery hereof, executed and delivered to Company a Voting, Non-Competition and Non-Solicitation Agreement substantially in the appropriate form of such agreement attached hereto as Exhibit C and each director and executive officer of Stockmans has, simultaneously with the execution and delivery hereof, executed and delivered a Rule 145 Affiliate Letter substantially in the form of Exhibit D attached hereto. AGREEMENT In consideration of the mutual premises, and of the representations and warranties, covenants and agreements herein contained, the parties hereby enter into this Agreement and agree as follows: 1. Definitions. For purposes of this Agreement, the following terms shall have the definitions given: (a) ADA has the meaning set forth in Section 4.18. 1 (b) Aggregate Consideration has the meaning set forth in Section 2.1.5. (c) Agreement has the meaning set forth in the Preamble. (d) Alternative Acquisition Transaction means any event or series of events pursuant to which a party or its board of directors enters into an agreement or recommends to its shareholders any agreement (other than this Agreement) pursuant to which any Person would (i) merge or consolidate with such party, with the result that the shareholders of such party hold less than 50% of the stock or voting power of the surviving entity, (ii) acquire 50% or more of the assets or liabilities of such party or any of its subsidiaries, or (iii) purchase or otherwise acquire (including by merger, consolidation, share exchange or any similar transaction) stock or other securities representing or convertible into 50% or more of the stock or voting power of such party or any one or more of its subsidiaries. (e) Bank has the meaning set forth in the Preamble. (f) Bank Merger means the merger of Stockmans Bank with and into Bank in accordance with the Bank Plan of Merger . (g) Bank Plan of Merger means the Plan of Merger to be executed by Bank and Stockmans Bank and delivered to the Oregon Director and California Secretary of State for filing substantially in the form attached hereto as Exhibit B . (h) Benefits Integration has the meaning set forth in Section 7.9. (i) California DFI means the California Department of Financial Institutions . (j) Call Reports means the final quarterly reports of condition and income filed by such bank with the FFIEC pursuant to the Federal Deposit Insurance Act. (k) Cash Election Shares has the meaning set forth in Section 2.2.2. (l) CGCL means the California General Corporation Law. (m) COBRA has the meaning set forth in Section 4.22(f) . (n) Code means the Internal Revenue Code of 1986, as amended. (o) Company has the meaning set forth in the Preamble. (p) Company Common Stock means shares of common stock, no par value, of Company. (q) Company Disclosure Schedule has the meaning set forth in Section 5. (r) Company Measuring Period has the meaning set forth in Section 11.1(e). 2 (s) Company Measuring Price has the meaning set forth in Section 11.1(e) . (t) Company Property has the meaning set forth in Section 5.9. (u) Company Public Reports means the reports and other information required to be filed by Company with the SEC pursuant to the Exchange Act, together with the reports to shareholders required to be delivered by Company to its shareholders pursuant to Exchange Act Rule 14a-3, in each case from and after January 1, 2004. (v) Company Subsidiary means, with respect to Company and Bank, any entity in which Company or Bank owns, directly or indirectly, more than 50% of the voting securities or ownership interests having by their terms ordinary voting power to elect a majority of the board of directors or other persons performing similar functions, other than in such partys capacity as a fiduciary or a secured party. (w) Confidentiality Agreement means the letter agreement, dated as of August 28, 2007, by and between Company and Stockmans. (x) Contract means any agreement, contract, undertaking, obligation, instrument, note, power of attorney, evidence of indebtedness, purchase order, quotation, license or other commitment to which any Party or to which any of the assets of such Party is subject, whether oral or written, express or implied, except that the term Contracts shall not include Loans made in the ordinary course of business consistent with past practices and the notes or other instruments or agreements that evidence such loans or provide security therefore. (y) Core Deposits means all deposits other than (i) brokered deposits, (ii) time deposits greater than $100,000, (iii) public deposits, and (iv) deposits subject to off balance sheet deposit sweep programs. (z) Costs has the meaning set forth in Section 7.10(a) . (aa) Decline Adjustment has the meaning set forth in Section 11.1(e) . (bb) Dissenters Shares has the meaning set forth in Section 2.1.6. (cc) Dissenting Shareholder means any holder of Dissenters Shares. (dd) Effective Date is the date on which the Articles of Merger for the Holding Company Merger are filed with the Oregon Secretary of State. (ee) Effective Time is the time set forth in the Holding Company Plan of Merger at which the Holding Company Merger is effective. (ff) Election Deadline has the meaning as set forth in Section 2.2.2. (gg) Election Statement has the meaning as set forth in Section 2.2.1. 3 (hh) Employee Benefit Plans means all benefit and compensation plans, Contracts, policies or arrangements covering current or former employees of Stockmans or Stockmans Bank and current or former directors of Stockmans or Stockmans Bank including, but not limited to, employee benefit plans as defined by Section 3(3) of ERISA, the Stockmans Employee Phantom Share Plan ( STEPS ), and all deferred compensation, severance, stock option, stock purchase, stock appreciation rights, stock based, restricted stock, incentive, salary continuation, supplemental executive retirement and bonus plans. (ii) Environmental Law has the meaning set forth in Section 4.11. (jj) ERISA means the Employee Retirement Income Security Act of 1974, as amended. (kk) ERISA Affiliate has the meaning set forth in Section 4.22. (ll) Exchange Act means the Securities Exchange Act of 1934, as amended, and, to the extent the context requires, the rules promulgated thereunder. (mm) Exchange Agent has the meaning set forth in Section 2.3.1. (nn) Exchangeable Shares has the meaning set forth in Section 2.1.5. (oo) FDIC means the Federal Deposit Insurance Corporation. (pp) FDICIA means the Federal Deposit Insurance Corporation Improvement Act of 1991. (qq) FFIEC means the Federal Financial Institutions Examination Council. (rr) FHA means the Federal Housing Administration. (ss) FHLMC means the Federal Home Loan Mortgage Corporation. (tt) FNMA means the Federal National Mortgage Association. (uu) FRB means the Board of Governors of the Federal Reserve System or the Federal Reserve Bank of San Francisco, as the context requires. (vv) GAAP has the meaning set forth in Section 4.3. (ww) GNMA means the Government National Mortgage Association. (xx) Hazardous Material has the meaning set forth in Section 4.11. (yy) Holding Company Merger means the merger of Stockmans with and into Company at the Effective Time in accordance with the Holding Company Plan of Merger. (zz) Holding Company Plan of Merger means the Plan of Merger to be executed by Company and Stockmans and delivered together with
